DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 5-11 and 14 allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art of record does not teach a flexible electronic device, comprising: a flexible substrate and a device layer formed on the flexible substrate, wherein: the device layer comprises a semiconductor structure and a first wire structure connected to the semiconductor structure, the first wire structure extending along an extending direction same to a channel direction of the semiconductor structure; the extending direction of the first wire structure forms an included angle smaller than 90 degree with respect to a stretching direction of the flexible substrate; and the semiconductor structure is a thin film transistor including a gate, a drain, and a channel, and the first wire structure matches up with the semiconductor structure to form an electrical connection to a device; and a second wire structure provided on an edge of the flexible substrate, the second wire structure extending along an extending direction parallel to an edge line of the flexible substrate, a plurality of through holes having borders respectively spaced and being formed in the second wire structure, each of the through holes having a parallelogram shape with a diagonal line of the parallelogram extending along a direction same to the stretching direction of the flexible substrate.
Jeong US 2007/0018170 as previously cited does teach a flexible electronic device, comprising: a flexible substrate and a device layer formed on the flexible substrate, wherein: the device layer comprises a semiconductor structure and a first wire structure connected to the semiconductor structure, the first wire structure extending along an extending direction same to a channel direction of the semiconductor structure; the extending direction of the first wire structure forms an included angle smaller than 900 with respect to a stretching direction of the flexible substrate;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871